45 F.3d 434NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Cynthia HUFF, Appellant.
No. 94-2874.
United States Court of Appeals,Eighth Circuit.
Submitted:  Nov. 7, 1994.Filed:  Dec. 20, 1994.

Before LOKEN, Circuit Judge, BRIGHT, Senior Circuit Judge, and ARNOLD, Circuit Judge.
PER CURIAM.


1
On February 1, 1994, a federal grand jury indicted Cynthia Huff on one count of cocaine base distribution, in violation of 21 U.S.C. Sec. 841(a)(1), and one count of illegal transfer of a firearm, in violation of 26 U.S.C. Secs. 5812 and 5861(e).  Huff ultimately pled guilty to both counts.  At the sentencing hearing, the district court1 assessed a two point increase under the Sentencing Guidelines for selling a stolen firearm.  The district court sentenced Huff to fifty months imprisonment on both counts to run concurrently, three years supervised release, $7500 in fines and a $100 special assessment.


2
On appeal, the sole question presented is whether the district court erred in assessing a two level enhancement for the sale of a stolen firearm, pursuant to U.S.S.G. Sec. 2K2.1(b)(4).  Huff contends that the trial court erred in determining that the firearm was stolen.  We disagree.


3
The defendant herself told Arkansas State Police Sergeant, Tommy Pope, who at the time was acting in an undercover capacity, that the weapon in question was a stolen firearm.  Additionally, at the sentencing hearing, Huff testified that on obtaining possession of the gun, Huff's supplier told her the gun was stolen.  Tr. at 39.  Finally, the purchase of the firearm for only $20 was sufficiently below market price to support an inference that the weapon was stolen.  Cf. United States v. Jewell, 893 F.2d 193, 194 (8th Cir. 1990).


4
On this record, the district court did not clearly err in assessing a two level enhancement.  United States v. Fetlow, 21 F.3d 243, 247-48 (8th Cir.), cert. denied, 115 S. Ct. 456 (1994);  18 U.S.C. Sec. 3742(e).  Accordingly, we affirm.



1
 The Honorable Jimm Larry Hendren, United States District Judge for the Western District of Arkansas